— Appeal by the defendant from a judgment of the County Court, Suffolk County (Hurley, J.), rendered July 26, 1989, convicting him of driving while impaired, aggravated unlicensed operation of a motor vehicle in the first degree, and leaving the scene of an accident, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction (see, People v Cobbs, 161 AD2d 723; People v Policano, 139 AD2d 773, 774). Furthermore, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded *918great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Policano, supra). Bracken, J. P., Lawrence, Ritter and Copertino, JJ., concur.